Citation Nr: 9927878	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-28 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from December 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claim for 
service connection for special monthly compensation based on 
the need for regular aid and attendance of another person.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service connection is currently in effect for pulmonary 
tuberculosis, rated as 100 percent disabling; sensory 
deafness, rated as 80 percent disabling; left orchiectomy, 
rated as 10 percent disabling; chronic acne, rated as 10 
percent disabling; and fungus, rated as noncompensably (zero 
percent) disabling.

3.  The veteran is not blind as defined by VA regulations, is 
not a patient in a nursing home, does not require frequent 
adjustment of any special prosthetic or orthopedic 
appliances, and is not bedridden.

4.  The objective evidence does not indicate that the veteran 
is currently unable to dress and feed himself, to attend to 
the wants of nature, or to keep himself ordinarily clean and 
presentable, nor is there evidence that he requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.



CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
special monthly compensation is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  

The veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
of another person.  He claims that his service-connected 
pulmonary tuberculosis renders him helpless and requires the 
assistance of another person to protect him from the daily 
hazards of his environment.  The Board notes that service 
connection is currently in effect for pulmonary tuberculosis, 
rated as 100 percent disabling; sensory deafness, rated as 80 
percent disabling; left orchiectomy, rated as 10 percent 
disabling; chronic acne, rated as 10 percent disabling; and 
fungus, rated as noncompensably (zero percent) disabling.

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance.  See 38 C.F.R. § 
3.350(h) (1998).  Need for aid and attendance means being 
helpless or so nearly helpless as to require the regular aid 
and attendance of another person.  A veteran will be 
considered in need of regular aid and attendance if he or she 
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  See 
38 C.F.R. § 3.351(b) and (c).

Under the provisions of 38 C.F.R. § 3.352(a), the following 
basic criteria will be accorded consideration in determining 
the need for regular aid and attendance: the inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); the inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; and the 
inability to attend to the wants of nature; or the 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  

In addition, being "bedridden" will be a proper basis for the 
determination.  "Bedridden" is that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  However, the fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  Id.

It is not required that all of the enumerated disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there is a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.; 
see also Turco v. Brown, 9 Vet. App. 222 (1996).

The evidence does not indicate that the veteran meets either 
of the first two criteria set forth in 38 C.F.R. § 3.352(a) 
for aid and attendance benefits.  First, there is no evidence 
that the veteran is a patient in a nursing home because of 
mental or physical incapacity.  In addition, a report from a 
VA examination performed in September 1998 noted that the 
veteran's visual acuity appeared corrected better than 5/200, 
as he seemed to use a personal computer during most of the 
day.

The question remains, however, as to whether the veteran's 
disabilities entitle him to special monthly compensation 
based upon aid and attendance as a factual matter.  For the 
following reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for special 
monthly compensation on the basis that he requires the 
regular aid and attendance of another person as defined under 
38 C.F.R. § 3.352(a).  

An October 1996 neurological evaluation report from Robert E. 
Lovelace, M.D., focused on the veteran's various problems due 
to his nonservice-connected peripheral neuropathy, which 
required the use of crutches due to an unsteady gait.  Dr. 
Lovelace indicated that the veteran should be wheelchair 
bound because of the severity of this nonservice-connected 
condition.  It was further recommended that the veteran be 
hospitalized for further evaluation of this condition, as 
well as his tuberculosis.  

In a letter dated April 1997, John K. Lattimer, M.D., stated 
that the veteran was in need of additional aid and 
attendance.  Dr. Lattimer related that the strength in the 
veteran's legs was fading fast, and that the veteran required 
the use of crutches.  It was noted that the veteran had a 
totally collapsed left chest from his old thoracoplasty which 
made breathing difficult.  Dr. Lattimer also indicated that 
the veteran's remaining lung would often become infected and 
required continuous treatment.  

Dr. Lovelace submitted an additional letter in May 1997 in 
which he stated that the veteran's neuropathy greatly 
affected his mobility.  Dr. Lovelace thus concluded that the 
veteran's disability would preclude him from being able to 
escape his home in the event of a fire. 

Marc S. Melamed, M.D., submitted several letters in support 
of the veteran's claim.  In a July 1997 letter, Dr. Melamed 
stated that he had recently seen the veteran to determine 
whether he was in need of aid and attendance for VA purposes.  
Dr. Melamed stated that, in addition to multiple pulmonary 
problems, the veteran now had progressive neurologic 
symptoms.  He indicated that the veteran had lost the use of 
this right hand and was no longer able to use his thumb.  
Therefore, Dr. Melamed concluded that the veteran was unable 
to perform activities involving personal care, including 
feeding himself, brushing his teeth, washing himself, and 
taking care of himself.  Dr. Melamed also noted that the 
veteran's respiratory condition was being treated with a 
noninvasive ventilator called a Bi-Pap, which was difficult 
for the veteran to apply because of his neurologic 
difficulties.  As a result, Dr. Melamed concluded that it was 
becoming necessary for the veteran to have assistance at 
home. 

In another letter dated September 1997, Dr. Melamed reported 
that the veteran had recently developed respiratory 
insufficiency with significant carbon dioxide retention.  He 
reiterated that the veteran required the use of a noninvasive 
positive pressure ventilation with a Bi-Pap device, and that 
the veteran was unable to care for himself with respect to 
activities of daily living.  

In December 1997, Chun K. Yip, M.D., submitted a letter 
indicating that he had consulted the veteran with respect to 
his chronic respiratory failure due to severe restrictive 
lung disease from fibrothorax and kyphoscoliosis.  Dr. Yip 
reported that the veteran had chronic hypoxemia and 
hypercarbia, requiring mechanical ventilation support 
(currently on a Bi-Pap machine day and night).  Dr. Yip 
opined that this condition tremendously affected and 
interfered with the veteran's activities of daily living. 

In correspondence dated January 1998, Dr. Melamed reported 
that he continued to treat the veteran for severe restrictive 
lung disease related to pulmonary tuberculosis.  Dr. Melamed 
related that the veteran had been experiencing a significant 
deterioration in his general medical condition over the prior 
year which had essentially rendered him housebound.  Dr. 
Melamed added that the veteran also suffered from peripheral 
neuropathy which further limited his ability to ambulate.  
Mr. Melamed therefore concluded that the veteran remained 
unable to perform activities of daily living independently, 
and requested the VA to reconsider the claim for special 
monthly compensation. 

In September 1998, the veteran was provided a VA examination 
at his home to determine whether his service-connected 
pulmonary tuberculosis required the aid and attendance of 
another person.  A report from that examination noted that 
the veteran had a person living with him who helped him 
bathe.  It was reported that the veteran would usually spend 
the day alone where he was unprotected in his daily 
environment.  The veteran stated that his wife was away but 
that his daughter was present.  The examiner commented that 
the veteran was restricted to his home or immediate vicinity 
because he required oxygen which was cumbersome to carry.  It 
also was reported that the veteran needed an interpreter with 
him because he was deaf.  The examiner observed the veteran 
to be very intelligent and able to carry on a conversation 
fairly well as long as answers were written down for him to 
view.  

On physical examination, both upper extremities had good 
strength, movement and coordination.  The veteran was able to 
fasten his clothes, toilet himself, and feed himself.  He was 
able to bathe himself as long as he was able to sit on a 
stool with a bowl in front of him.  His lower extremities had 
no contractures or muscle atrophy, but there was edema with 
reddened hypertrophic skin around his ankles secondary to 
stasis.  He was observed to have a stooped posture due to 
severe scoliosis and kyphosis.  The examiner stated that the 
veteran did not seem to require an attendant because his 
daughter was not present during the examination.  In 
addition, it was noted that the veteran was not hospitalized 
or bedridden, and his vision appeared corrected better than 
5/200 due to the fact that he would use a computer during 
most of the day.  With respect to the veteran's capacity to 
protect himself, the veteran was observed to have poor 
balance and required a cane to ambulate.  Occasional 
dizziness was also noted.  The veteran's typical day involved 
working on his personal computer at home.  He reported that 
he was unable to go anywhere because he required oxygen, but 
had no problem calling a taxi for medical appointments.  In 
conclusion, the examiner determined that the veteran did not 
fit the criteria for special monthly compensation based on 
the need for regular aid and attendance of another person 
because of his service-connected tuberculosis.  The examiner 
conceded that the veteran would require the assistance of 
another person if he fell down, but that the veteran was able 
to feed, toilet, bathe and dress himself unassisted. 

The veteran has also submitted various written statements in 
support of his claim.  In a letter dated May 1997, the 
veteran related an incident in which he was almost seriously 
injured while his house was on fire last June.  The veteran 
stated that family members initially alerted him of the fire 
and carried him out after he fell down.  The veteran also 
stated that he experienced episodes of respiratory 
difficulty, fatigue, and somnolence, which made it difficult 
to keep accounts, type letters, and handle other activities. 

The veteran submitted additional letters in February and 
March 1999.  In these letters, the veteran stated that he 
needed assistance to get to the front door and down the two 
steps.  He reported that he was unable to clean or do 
laundry, and that it was painful to do other tasks such as 
eating and meal preparation.  He also indicated that he was 
unable to change his oxygen tank without the assistance of 
another person. 

After applying the pertinent criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claim for special monthly 
compensation based on the need for regular aid and attendance 
of another person.  The evidence does not establish that the 
veteran is bedridden, blind for VA purposes, a patient in a 
nursing home, or that he requires the frequent adjustment of 
any special prosthetic or orthopedic appliances which by 
reason of a disability cannot be done without aid.  

Furthermore, the clinical evidence does not indicate that the 
veteran's disabilities functionally preclude him from being 
able to dress and feed himself, attend to the wants of 
nature, or keep himself ordinarily clean and presentable.  
The Board has carefully considered the various statements by 
Drs. Lovelace, Lattimer, Melamed, and Yip, several of which 
indicate that the veteran's disabilities interfere with 
activities of daily living.  Nevertheless, none of these 
physicians have stated that the veteran's service-connected 
tuberculosis independently interferes with the specific 
activities listed in 38 C.F.R. § 3.352(a).  While Dr. Melamed 
stated that the veteran was unable to perform activities such 
as feeding himself, washing himself, or brushing his teeth, 
this was not determined to be independently caused by 
tuberculosis.  Rather, Dr. Melamed attributed much of the 
veteran's limitations to his nonservice-connected 
neurological condition.

In any event, Dr. Melamed's opinion is refuted by the opinion 
contained in the VA examination report.  That report contains 
the examiner's opinion that the veteran did not fit the 
criteria for special monthly compensation based on the need 
for regular aid and attendance of another person because of 
his service-connected tuberculosis.  In reaching that 
decision, the examiner determined that the veteran was able 
to feed, toilet, bathe and dress himself unassisted.  The 
Board further notes that this opinion is based on a review of 
the entire medical record, and specifically addresses the 
criteria contain in 38 C.F.R. §§ 3.351, 3.352.  This opinion 
also takes into account only the veteran's service-connected 
tuberculosis.  Thus, the Board finds this opinion to be of 
greater probative value than the opinions provided by the 
veteran's various private physicians. 

In addition, the veteran is not objectively shown to require 
the care or assistance of another on a regular basis to 
protect himself from the hazards or dangers incident to his 
daily environment.  The Board has considered the veteran's 
statement concerning the incident in which he narrowly 
escaped serious injury in a fire had it not been for family 
members who carried him out.  In addressing this incident, 
however, Dr. Lovelace stated that the veteran would be unable 
to escape from his home in the event of a fire because of the 
veteran's nonservice-connected peripheral neuropathy, with no 
mention of his service-connected tuberculosis.  The Board 
notes, moreover, that the VA examination report included the 
examiner's opinion that the veteran did not fit the criteria 
for special monthly compensation based on the need for 
regular aid and attendance of another person because of his 
service-connected tuberculosis.  The examiner indicated that 
the veteran spent his days alone where he was unprotected in 
his daily environment.  Consequently, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of special monthly compensation based on the 
need for regular aid and attendance of another person. 

In conclusion, there is no reasonable basis upon which to 
predicate a grant of special monthly compensation based on 
the need for regular aid and attendance of another person.  
In reaching this decision, the Board has considered the 
applicability of the doctrine of reasonable doubt.  However, 
inasmuch as there is no approximate balance of positive and 
negative evidence with respect to any issue material to the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b).  The veteran, of course, is free to reopen his 
claim for special monthly compensation at any time, 
particularly if his disability picture changes significantly.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

